—Writ of habeas corpus in the nature of an application to release Tracey L. Pugh upon his own recognizance upon Nassau County Indictment No. 82748.
Adjudged that the writ is sustained, without costs or disbursements, and the detainee, Tracey L. Pugh, is released on his own recognizance; and it is further,
Ordered that the respondent Sheriff of Nassau County is directed to forthwith release the detainee, Tracey L. Pugh, upon service upon said respondent of a certified copy of this decision, order, and judgment; and it is further,
Ordered that pursuant to CPL 510.40 (2) the detainee, Tracey L. Pugh, is directed to appear in the criminal action entitled People v Pugh pending under Nassau County Indictment No. 82748, whenever his attendance may be required, and to render himself amenable to the orders and processes of the criminal court having jurisdiction of said criminal action.
Under the circumstances of the underlying criminal action, the detainee should have been released on his own recognizance. Sullivan, J. P., Krausman, Florio and Smith, JJ., concur.